Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 2, “value” should be --valve--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al. (JP 09041428).  Kawaguchi et al. discloses (claim 1) an excavator with a traveling body 11, an upper turning body 9 rotatably provided on the traveling body 11, an attachment 13 which has a boom 1, an arm 2 , and a bucket 3 and is attached to the upper turning body 9, and a controller 55 configured to perform a control of a cylinder (boom cylinder 4) of at least one shaft (boom cylinder piston shaft) of the attachment so as to suppress a vibration (damping controller 55) of  by an aerial operation of the attachment 13.  (See paragraphs [0027] – [0029]).
Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohira (JP2003184133).  Ohira discloses (claim 1) an excavator with a traveling body 10, an upper turning body 12 rotatably provided on the traveling body 10, an attachment 13 which has a boom 14, an arm 15, and a bucket 16 and is attached to the upper turning body 12, and a controller 40 configured to perform a control of a cylinder (boom cylinder 20) of at least one shaft of the attachment 13 so as to suppress a vibration of the traveling body 10 or the upper turning body 12, which is caused by an aerial operation of the attachment, wherein (claim 2) when a shaft is operated, the controller controls a cylinder of a shaft which is not operated (paragraphs [0034] – [0036] “...the boom 14 and the arm 15 are operated in combination…”), and (claim 9) the control by the controller 40 is effective in a non-traveling state (excavating inherently occurs without tracks moving) or a non-turning state (stationary while excavating and turning body 12 not actuated).
Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (JP0813546).  Kobayashi et al. discloses (claim 1) an excavator with a traveling body 11, an upper turning body 9 rotatably provided on the traveling body 11, an attachment which has a boom 1, an arm 2, and a bucket 3 and is attached to the upper turning body 9, and a controller 33 configured to perform a control of a cylinder (boom cylinder 4) of at least one shaft of the attachment so as to suppress a vibration of the traveling body 11 or the upper turning body 9, which is caused by an aerial operation of the attachment (paragraph [0018]), and (claim 7) an external regeneration valve 28 provided between a bottom chamber and a rod chamber of a control target (boom cylinder 4), wherein (claim 3) the controller 33 changes a state between an .
Claims 1, 4, 5, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (JP2009180065).  Yoshino et al. discloses (claim 1) an excavator with a traveling body 13, an upper turning body 14 rotatably provided on the traveling body 13, an attachment 16 which has a boom 17, an arm 18, and a bucket 19 and is attached to the upper turning body 14, and a controller 42 configured to perform a control of a cylinder (boom cylinder 17c) of at least one shaft of the attachment 16 so as to suppress a vibration of the traveling body 13 or the upper turning body 14, which is caused by an aerial operation of the attachment (paragraph [0032], [0037], [0040]), and (claim 5) an electromagnetic port relief valve 38 provided on a rod side of a control target cylinder (boom cylinder 17c), and wherein the controller 42 controls the electromagnetic port relief valve 38, wherein (claim 4) the controller 42 is operated such that a thrust force or a pressure (via pressure sensor 41) of a control target cylinder (boom cylinder 17c) does not exceed an upper limit value (threshold set by controller 42) according to a state (pressure level) of the attachment 16.  Regarding claim 14, Yoshino et al further discloses a relief valve 39 configured to relieve oil in the hydraulic cylinder (boom cylinder 17c), wherein a first state (changeover switch 43 ON) in which a vibration generated when an earth removal is performed by the attachment or when the attachment is shifted from a movement state to a stop state in air is reduced, and a second state (changeover switch 43 OFF) in which the first state is released are provided, and a vibration generated when the earth removal is performed by the attachment or when the attachment is shifted from the movement state to the stop state in air in claim 12, Yoshino et al includes an operation unit associated with an operation panel (operator operates the changeover switch from an inherent operation panel) provides an input for turning on or off (ON/OFF switch 43) a function related to the control by the controller 42.
Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (JP01163323).  Azuma et al. discloses (claim 1) an excavator with an inherent traveling body (common to excavators), an upper turning body (common to excavators) rotatably provided on the traveling body, an attachment which has a boom (boom cylinder), an arm (common to excavators), and a bucket (common to excavators) and is attached to the upper turning body, a controller C configured to perform a control of a cylinder (boom cylinder 1) of at least one shaft of the attachment so as to suppress a vibration of the traveling body or the upper turning body, which is caused by an aerial operation of the attachment (paragraph [0001]), (claim 8) an electromagnetic control valve 4 provided in an oil passage leading to a tank chamber from a bottom chamber of a control target cylinder (boom cylinder 1), wherein (claim 6) the controller C controls a control target cylinder (boom cylinder 1) and a valve 4 included in a control valve 4, 5, and 6, and the controller C controls the electromagnetic control valve 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al., Ohira, or Kobayashi et al., as applied to claim 1 above, in view of Go (JP2012172382).  Kawaguchi et al, Ohira, or Kobayashi et al. disclose all of the claimed subject matter except for control by the controller being effective when a position of the bucket is located in a predetermined region.
Go teaches for an excavator with a traveling body, an upper turning body, a boom, an arm, and a bucket, and a controller for vibration suppression and that control by the controller being effective when a position of the bucket is located in a predetermined region or where stability of the vehicle body is low (the region of travel by the boom sensed by boom angle sensors S1 contributes to the determination of the vibration suppression control by the controller to maintain vehicle stability) for the purposes of providing comfort to the operator during inertial movements of the excavating boom, arm, and bucket.  See Go, paragraphs [0037] – [0041].
Since Kawaguchi et al, Ohira, or Kobayashi et al. and Go are all in the same field of endeavor the purpose disclosed by Go would have been recognized in the pertinent art of Kawaguchi et al, Ohira, or Kobayashi et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the control of Kawaguchi et al, Ohira, or Kobayashi et al. such that control by the controller being effective when a position of the bucket is located in a predetermined region for the purposes of providing comfort to the operator during inertial movements of the excavating boom, arm, and bucket.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al., Ohira, or Kobayashi et al., as applied to claim 1 above.  Kawaguchi et al, Ohira, or Kobayashi et .
Official notice is taken that a free operation of a cylinder is well known (e.g. a “floating” function of a hydraulic cylinder) would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the control of  Kawaguchi et al, Ohira, or Kobayashi et al. to include a free operation of a control target cylinder via a control by the controller as a matter of engineering expedience.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other excavators with vibration suppression controls.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745